Memorandum by the Court.
Appeal from decision and award of the Workmen’s Compensation Board in a death benefit action. The first appeal (see 17 A D 2d 999) was from a decision which denied death benefits on the ground that the accident and resulting death did not arise out of and in the course of employment. This court, in a memorandum, which included a comprehensive statement of facts, reversed and remitted. The board has now determined that the accident and resulting death did not result solely from intoxication; that the decedent’s personal mission had been accomplished; when last seen, he was in the course of his employment and that the accident occurred while decedent was returning to his employment territory. There was substantial evidence to sustain these findings of the board. (Matter of Segnini v. Roxbury Ski Center, 14 A D 2d 449; Matter of Post v. Tennessee Prods. & Chem. Corp., 19 A D 2d 484, affd. 14 N Y 2d 796.) Decision affirmed, with costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.